Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claim 13. Claim 13 has been amended to incorporate the allowable subject matter of previous claim 14. As previously stated in the Non-Final Rejection, filed 04/14/2022, the prior art fails to teach that said energy module has a generator, a charger and a combustion engine coupled to said generator, said generator is connected to said charger for charging said electrical energy store. WO2006/058552 (“Widlroither ‘552”) teaches a machine for track maintenance with a combustion engine (5) and a generator (13) (abstract) (Fig. 1). However, Widlroither ‘552 uses a Clutch (12) to control the distribution of energy to the screwing device (10) (abstract) (Fig. 1) and does not use an electrical energy store. The Examiner finds that it would require an improper degree of hindsight reasoning to modify Widlroither ‘552 with the claimed energy module having an electrical energy store. Such a modification would require a complete redesign of the system and is deemed non-obvious.
Further, the Examiner notes an additional relevant reference, Keller (US 2,989,927) which teaches a spike driving apparatus with an energy module (47) detachably connected to the work module (32) (Figs. 1 and 2). Keller teaches an energy module (47) that “comprises an engine 48, conventionally indicated in FIG. 5, a compressor 49, also conventionally illustrated, battery 51 and generator 52.” (Col. 2, lines 40-45). However, Keller’s hammer (32) and reversible motor (10) are both pneumatic (Col. 1, lines 17-22). The Examiner finds no obvious reason to replace all of Keller’s pneumatic components with electrical components, as such a modification would require a complete redesign of the system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617